DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 10, 2021 has been entered.

Examiner’s Note
The Examiner acknowledges the amendment of claim 1. Claims 9 – 18 were previously withdrawn. Claims 1 – 3, 5, 7 – 8 are examined herein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 – 3, 5, & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2012/0202033 A1), in view of Uehara et al. (JP 2005-343706).
With regard to claim 1, Chang et al. teach activated carbon (paragraphs [0087] – [0088]) comprising an embodiment where the carbon material comprises less than 50 ppm sodium (alkali metal), more preferably less than 10 ppm or less than 1 ppm. Additionally, the activated carbon may comprise less than 7 ppm rubidium and less than 4 ppm cesium (paragraphs [0026] – [0027]). 
Furthermore, Chang et al. teach the mean particle diameter of the carbon materials ranges from 1 to 100 microns. In some embodiments, the mean particle diameter is 1 to 50 microns (paragraph [0200]), more preferably 4 – 7 microns (paragraphs [0350] & [0359]). This range includes the range taught by Applicant for the average particle diameter of carbon materials of 3 – 20 microns (specification, pg. 7). 
Applicant’s activated particle (carbon particles with activating agent adsorbed to the surface) was in the size range of 1 – 25 microns (micron-sized powder) (specification, pg. 5). A sodium ion is 227 picometers in size. Therefore, activation of the carbon material of approximately the same size with approximately the same amount of alkali metal particles with sodium ion particles (less than 50 ppm, as discussed above) would not substantially alter the size of the carbon particle beyond a few microns, which results in a micro-sized powder.
Chang et al. do not teach the electrical conductivity of the activated carbon (claim 1), or washing the activated carbon with an electrodialysis machine.

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date that Applicant’s claimed property of conductance would be encompassed by the teachings of Chang et al. because Chang et al. teaches activated carbon containing a similar amount of alkali metals and Uehara et al. teach the conductance is the result of metal ions incorporated into the activated carbon structure.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness through routine experimentation in order to adjust the metal ion content of the activated carbon structure to achieve the desired electrical conductivity.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

With regard to claims 2 – 3, as discussed above, Uehara et al. teach activated carbon containing metal ions are washed with an electrodialysis machine.
With regard to the washing temperature, duration, and voltage, these claims limitations define the product by how the product was made. Thus, claims 2 – 3 are product-by-process claims.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having 
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)
With regard to claim 5, Chang et al. teach the carbon material has a BET specific surface area of at least 500 m2/g (paragraph [0028]), which overlaps with Applicant’s claimed range of 300 – 1500 m2/g, a pore volume of at least 0.60 cc/g (paragraph [0031]), which overlaps with Applicant’s claimed range of 0.05 to 0.8 cc/g, and micropores (paragraphs [0165] – [0167]) having a diameter of less than 2 nm (paragraph [0128]), which includes Applicant’s claimed range of 0.6 – 1.3 nm. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
claim 8, as discussed above for claim 1, the alkali metal is sodium (Na).

Claims 1 – 3 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al. (US 2019/0108948 A1), in view of Chang et al. (US 2012/0202033 A1).
With regard to claim 1, Chai et al. teach an electrode composed of active material, such as activated carbon (paragraph [0080] – [0081]). Alkali metals, such as sodium and potassium, are incorporated into graphitic material (paragraphs [0079] – [0080] & [0100]), such as activated carbon nano sheets (paragraph [0064]). The sheets have an electrical conductivity of at least 10 S/cm (0.01 S/cm) (paragraphs [0105]), which is infinitesimally close to Applicant’s claimed range of less than 10 S/cm. Therefore, the prior art teaches a range that touches the claimed range. See MPEP 2131.03.II. 
In example 5, Chai et al. taught meso-carbon particles of about 16 µm (“micro-sized powder”) (paragraph [0139]). Applicant’s activated particle (carbon particles with activating agent adsorbed to the surface) was in the size range of 1 – 25 microns (micron-sized powder) (specification, pg. 5). A sodium ion is 227 picometers in size. Therefore, activation of the carbon material of approximately the same size with approximately the same amount of alkali metal particles with sodium ion particles (less than 50 ppm, as discussed above) would not substantially alter the size of the carbon particle beyond a few microns, which results in a micro-sized powder.
Chai et al. do not teach the amount of alkali metal in the activated carbon.

Therefore, based on the teachings of Chang et al., it would have been obvious to one of ordinary skill in the art prior to the effective date to form an activated carbon structure comprising 50 ppm or less of alkali metals impurities to improve electrode performance at higher temperatures for longer periods of time at higher temperatures.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

With regard to claims 2 – 3, Chai et al. teach the activated/treated carbon is subjected to repeated rinsing/washing to remove excess chemical (paragraph [0081]). Claims 2 – 3 define the product by how the product was made. Thus, claims 2 – 3 are product-by-process claims.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having an alkali content of 50 ppm or less, as discussed above for claim 1.  The reference suggests such a product.
In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)
With regard to claim 8, as discussed above for claim 1, the alkali metal is sodium (Na) and potassium (K).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chai et al. (US 2019/0108948 A1), in view of Chang et al. (US 2012/0202033 A1), as applied to claim 1 above, in view of Gadkaree et al. (US 2015/0062778 A1).
Chai et al. fail to teach the specific surface area, micropore size, or the micropore volume.
Gadkaree et al. teach electrodes comprising activated carbon having a preferred surface area of 300 – 2500 m2/g, more preferably less than 1500 m2/g, for higher capacitance (paragraphs [0023] & [0031]). The activated carbon incorporated into the positive electrode may have a pore size of less than 1 nm and a pore volume of >0.3 to 3/g (paragraph [0048]). The activated carbon incorporated into the negative electrode may have a pore size of less than 1 nm and a pore volume of 0.2 – 3 cm3/g (paragraph [0049]). The pore size is optimized for ion sizes. Loss of capacitance can be minimized by tuning the activated carbon pore size to the size of the ion that interacts with the electrode (paragraph [0045]).
Therefore, based on the teachings of Gadkaree, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to optimize the capacitance of the activated carbon in the electrode taught by Chai et al. by adjusting the parameters of the activated carbon such that the pore size is less than 1 nm, the pore volume is in the range of 0.2 – 0.5 cm3/g, and the surface area is in the range of 300 – 2500 m2/g 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chai et al. (US 2019/0108948 A1), in view of Chang et al. (US 2012/0202033 A1), as applied to claim 1 above, as evidenced by Jang et al. (US 2009/0047579 A1).
With regard to claim 7, the activated carbon of graphene taught by Chai et al. would inherently have an X-ray diffraction peak value at an angle in the range of 23° to 26°, as evidenced by Fig. 2 shown below and paragraph [0050] of US 2009/0047579 A1.

    PNG
    media_image1.png
    553
    595
    media_image1.png
    Greyscale

MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).


Response to Arguments
The Examiner responded to Applicant’s arguments in the Advisory Action of August 19, 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781